Appeal from a decision of the Workers’ Compensation Board, filed March 24, 1978, which disallowed a claim for compensation benefits filed more than six and one-half years after the accident. The board found: "claim for compensation was not timely filed as provided under Section 28 of the Workmen’s Compensation Law.” The record supports the finding that payment of wages and medical insurance benefits under an employee benefit plan did not constitute advance payment of compensation to claimant. The decision of the board is supported by substantial evidence and must be affirmed (Matter of Julian v New York Tel. Co., 64 AD2d 336; Matter of Rivard v New York State Police State Campus, 46 AD2d 34; Matter of Stewart v First Nat. City Bank of N. Y, 15 AD2d 622; Matter of Puglia v Sing Sing Prison, 9 AD2d 831). Decision affirmed, without costs. Mahoney, P. J., Greenblott, Kane and Mikoll, JJ., concur; Main, J., not taking part.